Title: From Thomas Jefferson to Foulloy, 9 July 1788
From: Jefferson, Thomas
To: Foulloy, M.


          
            
              Sir
            
            Paris July 9. 1788.
          
          I had the honour of observing to you in our first conference that I had no authority to purchase the books you offered for the United states; but still that there was a possibility they might be so interesting to them as to induce me to risk myself by making the purchase, tho out of my line of duty. On examination of them however I found them by no means sufficiently interesting to be purchased at the price proposed, nor to induce me to hazard a purchase without orders. I will write to Congress on the subject, describing to them the contents of the books, but can by no means without their orders give such a sum as fifty Louis d’ors for them. You may be assured of hearing from me immediately on receiving their orders should they think proper to give me any on the subject. I have the honor to be Sir your most obedt. humble servant,
          
            Th: Jefferson
          
         